DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–19 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0098773 A1.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/795,841, filed on 27 October 2017.

Information Disclosure Statement
The information disclosure statement filed 14 December 2020 containing seventeen (17) pages fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.

The information disclosure statements (IDS) submitted on 14 December 2020 containing four (4) pages and 23 February 2022 were filed before the mailing of a first Office Action on the merits.  The submissions comply with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings were received on 14 December 2020.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: CATHODE FOR METAL-AIR BATTERY INCLUDING SPACES FOR ACCOMMODATING METAL OXIDES FORMED DURING DISCHARGE OF METAL-AIR BATTERY AND METAL-AIR BATTERY INCLUDING THE SAME.

Claim Objections
Claim(s) 1 is/are objected to because of the following informalities:
The indentation of line 3 of claim 1 should not be at the same level as line 2. The indentation of line 3 should be the same as lines 5, 6, and 8–10.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "a distance between adjacent electrolyte films." Claim 1, which claim 7 is directly dependent, recites the limitation "a plurality of electrolyte films." It is unclear if "adjacent electrolyte films" recited in claim 7 is further limiting "a plurality of electrolyte films."
Claim 7 recites the limitation "centers of two adjacent cathode materials." Claim 1, which claim 7 is directly dependent, recites the limitation "a plurality of cathode materials." It is unclear if "two adjacent cathode materials" recited in claim 7 is further limiting "a plurality of cathode materials."

Claim Interpretation
Statements in the preamble reciting the purpose or intended use of the claimed invention which do not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP §§ 2111.02, 2112.02 and 2114–2115.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1–8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ajayan et al. (US 2013/0017453 A1, Ajayan).
Regarding claim 1, Ajayan discloses a cathode (FIG. 10, [0045]) comprising:
a plurality of cathode materials (see electrode materials, [0049]),
each of the plurality of cathode materials having a cylindrical or cone shape (see cylindrical, [0075]); and
a plurality of electrolyte films (see separator/electrolyte, [0045]),
each of the plurality of electrolyte films being disposed on an outer circumferential surface of a corresponding one of the plurality of cathode materials (FIG. 10, [0045]);
wherein a space, which is not occupied by the plurality of cathode materials and the plurality of electrolyte films, is defined between the plurality of electrolyte films (FIG. 10, [0045]), and
wherein the plurality of cathode materials is spaced apart from each other by a predetermined distance (FIG. 10, [0045]).
Regarding claim 2, Ajayan discloses all claim limitations set forth above and further discloses a cathode:
wherein the plurality of electrolyte films are formed of an organic material (FIG. 10, [0065]).
Regarding claim 3, Ajayan discloses all claim limitations set forth above and further discloses a cathode:
wherein a volume of the space is equal to or less than 120% of a predetermined volume (FIG. 10, [0045]).
Regarding claim 4, Ajayan discloses all claim limitations set forth above and further discloses a cathode:
wherein the plurality of cathode materials are regularly arranged (FIG. 10, [0036]).
Regarding claim 5, Ajayan discloses all claim limitations set forth above and further discloses a cathode:
wherein each of the plurality of cathode materials comprises carbon nanotubes (see electrode materials, [0049]).
Regarding claim 6, Ajayan discloses all claim limitations set forth above and further discloses a cathode:
wherein each of the plurality of cathode materials has a diameter of about 150 nm or less (see diameter, [0095]), and
each of the plurality of electrolyte films has a thickness of about 10 nm or less (FIG. 10, [0050]).
Regarding claim 7, Ajayan discloses all claim limitations set forth above and further discloses a cathode:
wherein a distance between adjacent electrolyte films facing each other in a direction connecting centers of two adjacent cathode materials is greater than 20 nm (FIG. 10, [0067]).
Regarding claim 8, Ajayan discloses all claim limitations set forth above and further discloses a cathode:
wherein the plurality of cathode materials are arranged at a density greater than about 109/cm2 (FIG. 10, [0089]).

Claim Rejections - 35 USC § 103
Claim(s) 9–19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 2016/0181585 A1, hereinafter Choi) in view of Ajayan (US 2013/0017453 A1).
Regarding claims 9–19, Choi discloses a metal-air battery comprising:
a cathode comprising a plurality of cathode materials (see cathode, [0292]),
an anode metal layer configured to supply metal ions to the plurality of cathode materials (see lithium metal, [0290]); and
a gas diffusion layer configured to supply oxygen to the plurality of cathode materials (see GDL, [0292]);
wherein the plurality of cathode materials are arranged in a way such that second end portions thereof are in contact with the gas diffusion layer (see cathode, [0292]).
Choi does not explicitly disclose:
a cathode comprising a plurality of cathode materials and a plurality of electrolyte films,
each of the plurality of cathode materials having a cylindrical or cone shape, and
each of the plurality of electrolyte films being disposed on an outer circumferential surface of a corresponding one of the plurality of cathode materials;
wherein a space, which is not occupied by the plurality of cathode materials and the plurality of electrolyte films, is defined between the plurality of electrolyte films,
wherein the plurality of cathode materials is spaced apart from each other by a predetermined distance, and
wherein a volume of the space is greater than or equal to a maximum volume of a product formed between each of the plurality of cathode materials and a corresponding one of the plurality of electrolyte films during a discharge of the metal-air battery;
wherein each of a plurality of electrolyte films of the cathode comprises:
a first electrolyte portion disposed on a top surface of the anode metal layer; and
a second electrolyte portion extending from the first electrolyte portion to the outer circumferential surface of one of the plurality of cathode materials;
wherein the plurality of cathode materials are arranged in a way such that each of first end portions thereof is in contact with a corresponding one of the first electrolyte portions and
a third electrolyte portion which transmits metal ions and blocks moisture and oxygen,
wherein the third electrolyte portion is disposed between the first electrolyte portion and the anode metal layer;
wherein the plurality of electrolyte films are formed of an organic material;
wherein the volume of the space is equal to or less than 120% of the maximum volume of the product;
wherein the plurality of cathode materials are regularly arranged;
wherein each of the plurality of cathode materials comprises carbon nanotubes;
wherein each of the plurality of cathode materials has a diameter of about 150 nm or less, and
each of the plurality of electrolyte films has a thickness of about 10 nm or less;
wherein a distance between adjacent electrolyte films facing each other in a direction connecting centers of two adjacent cathode materials is greater than 20 nm; and wherein the plurality of cathode materials are arranged at a density greater than about 109/cm2.
Ajayan discloses a cathode (FIG. 10, [0045]) comprising a plurality of cathode materials (see electrode materials, [0049]), each of the plurality of cathode materials having a cylindrical or cone shape (see cylindrical, [0075]); and a plurality of electrolyte films (see separator/electrolyte, [0045]), each of the plurality of electrolyte films being disposed on an outer circumferential surface of a corresponding one of the plurality of cathode materials (FIG. 10, [0045]); wherein a space, which is not occupied by the plurality of cathode materials and the plurality of electrolyte films, is defined between the plurality of electrolyte films (FIG. 10, [0045]), and wherein the plurality of cathode materials is spaced apart from each other by a predetermined distance (FIG. 10, [0045]); wherein a volume of the space is greater than or equal to a maximum volume of a product formed between each of the plurality of cathode materials and a corresponding one of the plurality of electrolyte films during a discharge (FIG. 10, [0095]); wherein each of a plurality of electrolyte films of the cathode comprises a first electrolyte portion disposed on a top surface of an anode metal layer (FIG. 13, [0119]); and a second electrolyte portion extending from the first electrolyte portion to the outer circumferential surface of one of the plurality of cathode materials (FIG. 13, [0119]); wherein the plurality of cathode materials are arranged in a way such that each of first end portions thereof is in contact with a corresponding one of the first electrolyte portions (FIG. 10, [0045]) and a third electrolyte portion which transmits metal ions and blocks moisture and oxygen (see polymer layers, [0065]), wherein the third electrolyte portion is disposed between the first electrolyte portion and the anode metal layer (FIG. 13, [0119]); wherein the plurality of electrolyte films are formed of an organic material (FIG. 10, [0065]); wherein a volume of the space is equal to or less than 120% of a predetermined volume (FIG. 10, [0045]); wherein the plurality of cathode materials are regularly arranged (FIG. 10, [0036]); wherein each of the plurality of cathode materials comprises carbon nanotubes (see electrode materials, [0049]); wherein each of the plurality of cathode materials has a diameter of about 150 nm or less (see diameter, [0095]), and each of the plurality of electrolyte films has a thickness of about 10 nm or less (FIG. 10, [0050]); wherein a distance between adjacent electrolyte films facing each other in a direction connecting centers of two adjacent cathode materials is greater than 20 nm (FIG. 10, [0067]); and wherein the plurality of cathode materials are arranged at a density greater than about 109/cm2 (FIG. 10, [0089]) to improve the lithium ion diffusion and the capacity of the battery (see three-dimensional nanostructured architecture, [0010]). Choi and Ajayan are analogous art because they are directed to lithium batteries. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the metal-air battery of Choi with the cathode of Ajayan in order to improve the lithium ion diffusion and the capacity of the battery.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Chase (US 2013/0089795 A1) discloses a cathode (12) comprising a space (35), which is not occupied by a plurality of cathode materials (30) and a plurality of electrolyte films (17), wherein a volume of the space (35) is greater than or equal to a maximum volume of a product (44) formed between each of the plurality of cathode materials (30) and a corresponding one of the plurality of electrolyte films (17) during a discharge of a metal-air battery (10, [0029]).
Anandan (US 2014/0255799 A1) discloses a cathode (14) comprising a space (30), which is not occupied by a plurality of cathode materials (14) and a plurality of electrolyte films (16), wherein a volume of the space (30) is greater than or equal to a maximum volume of a product formed between each of the plurality of cathode materials (14) and a corresponding one of the plurality of electrolyte films (16) during a discharge of a metal-air battery (10, [0041]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725